Exhibit 10.12
 
 
Loan agreement and pledge agreement


This bank loan agreement and pledge agreement were made among the following
parties on 8 January 2009.


(A)  
  Borrower : Guangxi Liuzhou Baicaotang



(B)  
  Lender/ Mortgagee : Agricultural Bank of China



(C)  
  Mortgagor : Wuxuan Baicaotang Medicine Limited

              : Baicaotang Property Development Limited




Whereas:


 
The parties are desirous to enter into this agreement and agree as follows:-



(1)  
The advance of the loan is for short term working capital purpose ;



(2)  
The fund of loan is for the purchase of drugs ;

 
 
(3)  
The loan amount is equivalent of RMB4,500,000 and the term of loan is 12 months
from January 8, 2009 to January 8, 2010;



(4)  
Interest was charged and fixed at 110% of the benchmark rates announced by
People of Bank of China equivalent to the 5.841% per annum and is monthly
accrued and to be settled monthly on 20 th of each month.



(5)  
Rights and obligation

Borrower:
i Proper use of loan in accordance with the terms set as therein
 
ii
Promptly report of any matters leading to the changes or affects of any
obligation and rights of debts between the borrower and lenders if any by
written notice

 
iii
Providing the true and complete financial report and relevant information, and
assist the investigation of the borrower’s business and financial activities in
connection with the use of fund.

 
iv
Repayment in accordance with the terms as set out therein and may extend the
terms of loan by written notice before due date by 15 days upon the consent of
lender.



 
Lender:

 
i
Have the right to request Party A to repay the said loan at any time when the
occurrence of any incidence detrimental to the possibility of repayment.

 
ii
Have the rights to request Party B to obtain the information inclusive of the
financial figures, inventory and the use of fund in connection to the loan .

 
iii
Advance the loan to Party B at the time in accordance with the terms as set out
in above

 
 

(6)  
When the borrower fail to repay in accordance with the prescribed period
herewith the terms as set out above, penalty will be imposed at a rate of 150%
of the aforesaid interest rate of this contract till the repayment of principal
and interest in arrears and will adjust at the date of the change of the
benchmark rates announced by People of Bank of China. When the borrow fail to
use the fund properly, penalty rate of 200% of the aforesaid interest rate will
be imposed on the part in breach of the use of fund.



(7)  
Security of this loan agreement is in the form of the pledge and the mortgagees
agree to pledge by means of property as follows. The pledge covers the principle
of loan, interest, surcharge, compensation, litigation in connection with the
enforcement of debts.



(8)  
Value of asset under pledge : RMB 12,402,600



(9)  
Asset under pledge : Xianmi Road, Wuxuan village, Wuxuan County 2,767.41 Square
meters




